
	
		II
		111th CONGRESS
		2d Session
		S. 3375
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mr. Vitter (for himself,
			 Mr. Sessions, Mr. Wicker, and Mr.
			 LeMieux) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Oil Pollution Act of 1990 to increase the
		  cap on liability for economic damages resulting from an oil spill, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Oil Spill Response and
			 Assistance Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Compensation
					Sec. 101. Emergency preparedness.
					Sec. 102. Oil pollution liability and compensation.
					Sec. 103. Effective date.
					TITLE II—Reports
					Sec. 201. Reports regarding Gulf of Mexico oil
				spill.
				
			ICompensation
			101.Emergency
			 preparedness
				(a)In
			 generalTitle IV of the Oil Pollution Act of 1990 (Public Law
			 101–380; 104 Stat. 509) is amended by adding at the end the following:
					
						DEmergency
				Preparedness for Discharges
							4401.Emergency
				preparedness
								(a)In
				generalNot later than 2 years after the date of enactment of
				this subtitle, the Secretary shall by regulation require the development and
				deployment of certain technology for use in the event of a breach or explosion
				at, or a significant discharge of oil from, a deepwater port, offshore
				facility, or tank vessel (referred to in this section as a covered
				event).
								(b)RequirementsThe
				regulations shall require—
									(1)(A)the development, for
				use in capping underwater oil wells affected by a covered event, technology
				that is—
											(i)capable of funneling discharges of
				oil from an underwater oil well to a containment vessel at the ocean surface;
				and
											(ii)effective at water depths at least
				2,000 feet deeper than the limits of oil and gas production on the outer
				Continental Shelf as of the date of enactment of this subtitle; and
											(B)the purchase and deployment by the
				Secretary of those engineered capping technologies in such number of locations
				throughout the United States (including the navigable waters), to be determined
				by the Secretary, as would permit deployment and use of the domes to respond to
				a covered event not later than 24 hours after the time at which the covered
				event occurred;
										(2)(A)the development of
				flame-proof booms capable of functioning in the open ocean with waves of not
				more than 6 feet in height; and
										(B)the purchase and deployment by the
				Secretary of those booms at such locations and in such lengths or quantities as
				would permit, as determined by the Secretary—
											(i)the use of the booms in response to
				a covered event not later than 24 hours after the time at which the covered
				event occurred; and
											(ii)the complete surrounding of 100
				square miles of open ocean within that period of time; and
											(3)the development,
				and purchase and deployment by the Secretary, of remote operated vehicles for
				use in the open ocean that are—
										(A)equipped with
				acoustic technology;
										(B)capable of
				welding and cutting or torching below 15,000 feet of water; and
										(C)stationed at such
				locations, as determined by the Secretary, as would enable the remote operated
				vehicles to be available for use in an area affected by a covered event not
				later than 24 hours after the time at which the covered event
				occurred.
										.
				(b)Table of
			 contentsThe table of contents for the Oil Pollution Act of 1990
			 (33 U.S.C. prec. 2701) is amended by inserting at the end of the items relating
			 to title IV the following:
					
						
							Subtitle D—Emergency Preparedness for Discharges of
				Oil
							Sec. 4401. Emergency
				preparedness.
						
						.
				102.Oil pollution
			 liability and compensationSection 1004 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2704) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)Limits
						(1)In
				generalExcept as otherwise
				provided in this section, subject to paragraph (2), the total of the liability
				of a responsible party under section 1002 and any removal costs incurred by, or
				on behalf of, the responsible party, with respect to each incident shall not
				exceed, as indexed for United States dollar inflation from the date of
				enactment of the Oil Spill Response and Assistance Act (as measured by the
				Consumer Price Index)—
							(A)for a tank
				vessel, the greater of—
								(i)with respect to a
				single-hull vessel, including a single-hull vessel fitted with double sides
				only or a double bottom only, $6,000 per gross ton;
								(ii)with respect to
				a vessel other than a vessel referred to in clause (i), $3,800 per gross ton;
				or
								(iii)(I)with respect to a
				vessel greater than 3,000 gross tons that is—
										(aa)a vessel described in clause (i),
				$44,000,000; or
										(bb)a vessel described in clause (ii),
				$32,000,000; or
										(II)with respect to a vessel of 3,000 gross
				tons or less that is—
										(aa)a vessel described in clause (i),
				$12,000,000; or
										(bb)a vessel described in clause (ii),
				$8,000,000;
										(B)for any other
				vessel, $1,900 per gross ton or $1,600,000, whichever is greater;
							(C)for an offshore
				facility except a deepwater port, the total of all removal costs plus
				$150,000,000; and
							(D)for any onshore
				facility and a deepwater port, $700,000,000.
							(2)Alternative
				limitationIf the aggregate amount of net after-tax profits of a
				responsible party generated during the 4 full financial reporting quarters
				preceding the date of an incident involving a vessel or facility described in
				paragraph (1) exceeds the limitation on liability for the category of incident
				described in that paragraph, the total of the liability of the responsible
				party under section 1002 and any removal costs incurred by, or on behalf of,
				the responsible, with respect to each such incident shall not exceed, as
				indexed for United States dollar inflation from the date of enactment of the
				Oil Spill Response and Assistance Act (as measured by the Consumer Price
				Index), an amount equal to that aggregate amount of those
				profits.
						.
			103.Effective
			 dateThis title and the
			 amendments made by this title take effect on April 15, 2010.
			IIReports
			201.Reports
			 regarding Gulf of Mexico oil spill
				(a)DefinitionsIn
			 this section:
					(1)Head of an
			 appropriate Federal agencyThe term head of an appropriate
			 Federal agency means the head of a Federal agency that has carried out
			 an activity with respect to the oil spill.
					(2)Oil
			 spillThe term oil spill means the oil spill that
			 occurred in the Gulf of Mexico in April 2010.
					(b)StudyAs
			 soon as practicable after the date of enactment of this Act, each head of an
			 appropriate Federal agency shall carry out a study—
					(1)to examine the
			 effectiveness of the coordination of actions carried out by the Federal
			 Government relating to the oil spill; and
					(2)to determine the
			 success of each action carried out by the Federal Government in response to the
			 oil spill.
					(c)ReportNot
			 later than September 1, 2010, each head of an appropriate Federal Agency shall
			 submit to the appropriate committees of Congress a report that contains a
			 description of—
					(1)the results of
			 the study carried out under subsection (b); and
					(2)the effectiveness
			 and success of each activity carried out by the Federal Government in response
			 to the oil spill.
					
